Earl Warren: Number 44, James P. Mitchell, Secretary of Labor versus Myrtle Grove Packing Company. Ms. Margolin.
Bessie Margolin: May it please the Court. The question in this case is one of the applicability of an exemption to employees engaged in picking or selling shrimps and shucking oysters as preparatory too and immediately before they are placed in cans for hermetical sealing. The question is whether these employees are completely exempt from the Act of minimum wage and overtime exemption aware that they are now subject to the minimum wage provisions of the Act and exempt only from the overtime requirement under an amendment enacted in 1949. The two Sections of the Act of the Fair Labor Standards Act which are involved are Section 13 (a) (5) and 13 (b) (4) which are printed in our brief. 13 (a) (5) was the Section in the Act that's originally enacted which granted an exemption from both minimum wage and overtime provision requirements of the Act for various phases of seafood processing and production, including propagating, processing, marketing, freezing, canning, curing, storing or distributing of seafood. In 1949, this Section was amended so that the word canning was deleted from the exempt list of processes and a new provision was enacted, 13 (b) (4), providing simply an overtime exemption -- exemption from the overtime requirements only for any employee employed in the canning of any kind of fish. At the same time, 13 (a) (5) was further amended by inserting as to the word processing to make it absolutely clear that canning was being deleted, the parenthetical phrase other than canning. The question here is whether the employee to a --
William O. Douglas: (Voice Overlap) go overtime than minimum pages of section.
Bessie Margolin: The new Section 1949 is only an overtime exemption.
William O. Douglas: The process?
Bessie Margolin: For canning.
William O. Douglas: Canning.
Bessie Margolin: Canning.
William O. Douglas: The processing.
Bessie Margolin: Processing other than canning is still exempt from both minimum wage --
William O. Douglas: Or both.
Bessie Margolin: -- and overtime.
William O. Douglas: Any exempt only from the overtime.
Bessie Margolin: From the overtime requirement. The question is --
Earl Warren: And the question here is -- the question here is whether the shucking of the oysters and the picking of the shrimps is processing or canning.
Bessie Margolin: Whether it's processing other than canning or other than canning.
Earl Warren: Yes.
Bessie Margolin: The question comes up because the Fifth and the Fourth Circuits were in direct conflict on that question. This case comes up from the Fifth Circuit and the Fifth Circuit adopted respondent's contention that the selling and picking of shrimp and shucking of oysters, although admittedly in this case for all practical purpose was exclusively purposes of canning and was an integrated step immediately preceding and closely and continuously integrated profound in the same building with the other phases, other operations of the canning, although in a separate room from the canning room or the packing room in the same building and immediately preceding the whole process from the time the oysters are dumped on the table and that the shrimps for picking -- shucking. The whole process from that time through the hermetical sealing consumes just about a -- from one hour to two hours time. It's followed immediately.
Stanley Reed: What -- what would be processing other than canning?
Bessie Margolin: Well, now, that was the position that the Fifth Circuit -- apparently, the reasoning of the Fifth Circuit was that if this wasn't processing other than canning, it didn't know what was processing other than canning that that term would be meaningless. As the Fourth Circuit said in its decision, there are enumerable scour to situation, which would fit the term processing other than canning even apart from the preparatory operations of two can. One that the -- that -- we mentioned several examples in our brief. Justice Reed, we mentioned the menhaden, the rendering of oil and production of meal from the menhaden which is a big industry in this country. And as a matter of fact, that is one of the specific examples that was mentioned in the very brief legislative debate in the House on the amendment. They were very brief and didn't have too much bearing on the panel enactment. But at first, it was proposed to take both processing and canning out of the 13 (a) (5), the complete exemption and the debate simply indicate that someone objected to taking processing out because of this menhaden situation, mentioning specifically the menhaden situation, so that the -- as it came out of the Conference Committee, it did still contain the work processing with the parenthetical phrase other than canning.
Speaker: Well, (Inaudible) circuit decisions, as I understand it (Inaudible)
Bessie Margolin: Just the ones that -- that dropped and --
Speaker: Dropped.
Bessie Margolin: -- probably they say that if those -- in the packing room, I think, I don't know most of the employees at the canary, all this shell has been shucked. Here, there were 150 to 200 of them. I don't know what the total employment here was but our best advice was that it wasn't much over 200, so most of the employees at the canary are -- are actually the pickers and shuckers. There are, of course, some employees in the packing room that the record doesn't show just how many.Unpublished statistics show that in the oyster and canning -- in the oyster and shrimp canning industry, in the plants from 75 to 90 -- 90% of the employees are those that do the peeling and shucking. Therefore, the exemption so far as oysters and shrimp is concerned, the -- the extension of the minimum wage provision to -- to canning would have very little meaning if they didn't cover also the, perhaps, pickers and -- and shuckers.
Harold Burton: But those shuckers are also (Inaudible) for, what shall I say, non-canning sales.
Bessie Margolin: Well, that -- that was the --
Harold Burton: Does the -- does the record show what proportion of shellfish or market phase?
Bessie Margolin: Well, in this -- in this case, the record shows that 97., I think, 6 percent was for canning.
Harold Burton: What are they're canning?
Bessie Margolin: Shrimp and oysters.
Harold Burton: And oysters.
Bessie Margolin: And that --
Harold Burton: And the industry as a whole, we don't know.
Bessie Margolin: The industry as a whole -- the --
Harold Burton: Somewhat that they are not canned I think.
Bessie Margolin: Some of it is not canned. Now, in the original Fifth Circuit case which where the opinion of the Fifth Circuit was actually written and the testimony was stipulated by agreement, that was in the nature that was friendly suit. It was stipulated that substantial parts of it were not canned, that some of it was fresh frozen -- fresh packaged are frozen and sold. And the Fifth Circuit there did emphasize the fact that the reselling and the shucking might not necessarily -- was not necessarily for canning that they didn't know whether it was going to be frozen or canned. However, in this case, where it was admitted and conceded that virtually all of the -- that the practical purposes is all canning and Mr. (Inaudible) who's their partner in one of the firms and a direct -- a vice president of the other testified that at both plants now they are doing only canning that the frozen -- the fresh -- the frozen meat is -- is something that's only done sporadically if they have a -- a little surplus or if they don't have enough meat for canning. They sometimes -- as I say in this case, it came through, I think eighth-tenth of 1% that was frozen. The rest is -- was sold. It was oysters sold in the sacks so there was no processing of that at all. So eight -- I think it was eighth-tenth of 1% in this case was for other purposes in canning.
Stanley Reed: The -- the oyster is sold in stacks did you say?
Bessie Margolin: In sacks, I think. Occasionally, if they don't get enough for canning, they'll sell a sack without any profit. I'd like to point out here too that even under the Fifth Circuit's apparent reasoning and counsel for respondent also are obvious. Apparently, the argument is that it has to be exclusively for purposes of canning and that it can't be for anything else. If the operation could possibly be for something other than canning if not intended to be part of canning. Now, that must be the argument because it's submitted that -- here that for all practical purposes, nothing but canning was done at this plant. That -- that argument, I might point out, doesn't hold for the oysters here because the oysters are steamed before they are shucked and they're steamed only if they are to be canned. So, when the oysters are shucked here, they're -- they are being shucked solely and exclusively for purposes of canning because, the -- the steaming process, which precedes it, puts them in that position. So that reasoning could not possibly apply to the oysters here as to the -- assuming that -- that it could apply to the shrimp, I think, the Fourth Circuit decision is obviously the correct construction of -- of the statute that it's conclusively supported by the legislative history, the reports of the conferee, both of the Senate and the House specifically stated that it was intended to include the preparatory -- the necessary preparatory operation and the subsequent operation such as labeling. We quote on page 14 of their brief, the Government's brief, the pertinent portions from the reports and I simply call attention to the italicized sentence of that quotation, which states specifically that canning in addition to meaning hermetically sealing and sterilizing and I'm quoting, “Also means other operations profound in connection therewith such as necessary preparatory operation profound on the products before they are placed in bottles, cans or other containers to be hermetically sealed as well as the actual placing of the commodity in such containers.” Now, we believe that -- that the legislative intent couldn't be any -- any clearer and if there's very little room for further argument, I might just conclude by saying that certainly the Fourth Circuit's construction is -- is much more in accord with the established principles for construing this statute and that is that the coverage provisions to be broadly construed and the exemption provisions now be construed. And the Fifth Circuit, it seems to us they are exactly the opposite of that whereas the Fourth Circuit applied those principles.
Earl Warren: Mr. Hughes.
Mark F. Hughes: May it please the Court. Now, I am interested in the rather, I might say, if it's not prohibited here, unfair statement of facts made by the attorney representative of the Labor Department. They have pursued that same course in this matter since the inception of this lawsuit about five or six years ago. The oyster and shrimp industry in the south who cares, now among its workers, probably the freest labor of both colors, white and black, the least segregated and the fairest treated of any in the United States was a very small business. It's not only a small business. It's not as big as the menhaden business where they go out and pick the fish from the sea and turn them into fertilizer and meal. It's a smaller business because there is a limit of what it can do. That is the limit of number of shrimp in the sea and the water -- the oysters that we can produce by propagation. However, it is a peculiar business because it's found nowhere else in the world just like it is from North Carolina to Mexico. Nowhere in the world do you find people, there are people who are catching oysters and eat them. There are people who catch a shrimp and eat them, but nowhere in the world do you find a small industry, and this is small, while I'll represent the Myrtle Grove Canning Company. As a matter of fact, I'm speaking for the entire industry and the entire industry is not so much interested in itself. It's interested in this class of people who over a hundred years has helped it, worked for it, been a part of it, in fact, produced the man who now operate the industry. I don't presume that the limit in North Carolina, the guy was in Texas that they had two funds that have assets exceeding half a million dollars. And yet, among the people who came from those men who went down to the sea in both of the foreign dominions have come aside of an independent race of people down there, who for over 80 or 90 years have been making a living in this oyster and shrimp industry. Now, when this law was passed, the industry was even as far as its labor was of concerned, not only integrated but it will unionize, two strong local unions, one of the man who is active and went out to sea to catch the fish that they brought into the factories, the other, the old man, white, black, green and yellow, young and old, who would were the shuckers and the shrimp pickers were unionized. From 1932, as the record will show here, until the time this case first came before a federal court, these people through their own efforts not universally because there's a great difference in the class of pay among the same people, but these people on the average through their own efforts had raised their pay a thousand percent. And while this Act is trying to cover all of the shrimp pickers and the oyster openers and I want to say this, I have a great pride in my profession because my great grandfather was a member of it.But these people are just as distinct and have attributes of their own as lawyers. That is their vocation -- avocation in life. They know nothing else. If you stop them tomorrow, they would either go on the pitiful, penurious, old-age pension that we have in our State and in some of the other states, and I may say this that im not reflecting upon our State, it's because of the poverty of the State. They can do -- they are doing the best they can or they would get this door that the ordinary man, $35 or $40 that's called social security. Now, the independent people, there are people that have bread in the life of the independents and they breath to see in the time of their birth that not only brings in the men ideas of adventure, one of which created this Court as well as this nation, but that are always in the little ways different from other people. Now, certainly, when a man goes out there and spends his life at the sea, he doesn't get rich. His family doesn't get rich. He gets old quicker than you are. He's 68 years. They are on him, heavier than my 68 years. And when he comes to a time that he can no longer know what was safety to the man with him, he won't sway of making a living around the place that he live with a man he associated with and in this shrimp picking and oyster shucking organization, he has a part. So, when this law came into effect, the Mavar and their cases called Donnely versus Mavar referred to as the Donnely case. It was decided by the Fifth Circuit by my friend and one of the greatest gentlemen we have on the bench today, Judge Holmes in our case. Some few number of the union wanted this page, probably, the ones that could make the 75 cents because some of them made 50, a few -- a few more made 60 and 70 and 75, but more made $80, $1.5 and $2 varying on their youth, their skill and the time that they could give to their work. So, some of them began to grumble and we filed the declaratory judgment case to the District Court of the United States to the Southern District of Mississippi. We invited the Labor Department to contest it. They didn't contest it and even as the young lady on the other side is talking about a hearing that she didn't attend but which I was in close contact with, I'm going to say that if the trial of this case which I conducted for the attorney of the Department of Justice were setting within the bar and was invited by Judge Myers, one of the finest judges we have in the lower federal judiciary to come in and take a part. We won that case. It was, I will say a friendly case. They were not enemies. They didn't have shotguns out but they had the aimless lawyers they could get in that part of Mississippi. And that was appeared before this Court and the man who at that time was a President of the Bar Association, the Mississippi representative. And when Judge Myers decided in our favor and we went over to the Circuit Court of Appeals, then they did come into court. They come in to a court with a brief, not only arguing the law, but attacking to express some of our State Bar Association and myself for the handling of this lawsuit, although, they had to change from the very beginning. They were invited. I sent a copy of the bill of complaint to the Department myself at Birmingham. Now, Judge Holmes, in what I think is a great opinion, a sort of a homely opinion, a philosophic opinion, an opinion where he gets down to earth and considers men and people and not holding the wisdom of taking everybody and make them in a little move and sending them down a certain path, decided that the sole reason of that was processing, was to cover everything except canning. Now, when this case got up here, when they selected a core firm there, it could get us a sort of or a kind of situation in Mexico of shrimp and kind of situate in New Mexico ship row and went in this business temporarily, but almost wholly with canning. When they brought that record up here, they brought just a narrower record here, just enough to show interstate commerce, which we had to admit and then oysters were canned and so forth and I may see in the trial of the case one of the men who broke his words and we own some evidence that we took. So, when we presented it to the Court, we want to show you what these processes other than canning are and what the processes of canning. We have Appendix 4 to our brief on page 114. The number of the page is being quite in the Court because it's largely devoted to that which the Court can consider or not. Then, we have Appendix 50123 and the Court will see there and that was the evidence before the Court in the Southern District of Mississippi on which Judge Holmes, whose opinion I'm now trying to uphold wrote his find and wonderful opinion and that was the evidence before him and this suit is not a suit to enjoin the Myrtle Grove Canning Company. It's a suit against the entire shrimp and oyster industry of the south and the southwest and an attempt to overturn. The opinion of the Fifth Circuit had to go and to -- pardon me to use the word, to -- to adopt the opinion of the Fourth Circuit, a very wonderful opinion, a logical opinion, an opinion, which satisfies the Department of Labor. Now, the sole argument, the really basic argument and the only argument that really amounts to anything in the brief of the petitioner is this that the courts should follow and give strong consideration as I think it does when they're right to the administrative finding what it says, and the Fourth Circuit did that, should be the law. But when it's rejected, as the Fifth Circuit, rejected it in the face of the language of the law, in the face of the facts before it, in the face of the meaning of English language, then it's bad law and the bad law of a circuit ought to be set aside so that the good luck of this changing Labor Department should prevail. I want the Court -- call to the Court how ridiculous that would be. Since this case, since this case has been on the docket, there's been three different titles, Coleman, Durkin and Mitchell. Every two or three years, we have somebody according to the contention of the Labor Department of the -- of the petitioner. Somebody that can say, “This is the law and that's a law.” And destroy the lives and the hopes of 8 or 10 or 15 to 20 decent -- a thousand decent Americans who want to live as one of them said in their testimony here, although that I can find it right away, allow me just a second. This is the Secretary of the Labor Union who said this, “We would like to work like we did in the past which has been the method of our grandfathers and grandmothers. In piecework, you earn what you can.” A scale of works set by the association and then brought to a meeting with the packers. We would like to wake like we did in the past and then another one, the President of the union, a woman I know myself who find a woman who has ever lived in America who has brought her people from -- you might say five cents or 10 cents, a certain portion for oysters up to a $1, a race of 1000 percent in less than 20 years said that not only she but many, many others of the old people. Thank God that every night that they had the right to go down there and work to the extent of their ability to work. They work -- some of them for two hours, some for six hours, some for four hours. They stay away for an hour. They come back when they please and do what they please. The only real control we have over them is that they must while they -- they pick shrimp and shuck oysters. Now, the decision of this Court means just this and I think I have just as much right to argue the economic problem to the Court if it affects the welfare of people as a social problem. The decision of the Court in this case, which I say would be contrary to the expressed contention of the legislature if it accepted the idea and theory of the petitioner, would be to destroy the way of living and the way of working of people who have no other way and no other place to work. Now, the case, which she's talking about, is referred to in the brief as the Blue Channel case, the law of crab and oyster placed down in South Georgia. They won it but they didn't win anything for the pickers because in my idea, that the way I get it in the record, is a form of letter to have a man in the package business for the Blue Channel Corporation showing that they have protected an oyster picker as then when the case is tried to had a shrimp picker. So, with this -- if this view of the Fourth Circuit is taken as far as the four miserable people who do the work is concerned that the Labor Department is supposed to look after it will be appearing victory. They would have won an illusionary 75 cents an hour, something that they'll never get because as this lady says, “They'll be denied the right to work as their grandmothers and grandfathers who would like to work.” But to show you, may it please Court, and I'm right, she says the only thing about processes is the Manhattan people, that great destroyer of aquatic life that really should be forbidden. It's wrong. This is out of a craze. I think my -- one of my associates is engaged in it, I'm not. That isn't true. In the record of this case, we refer to it on page 4 of the brief. I think it's record -- at page 26. The Labor Department, the petitioner here agreed that the principal part of the defendant's operation was in the purchase, handling, processing, canning and sale and distribution of oysters and shrimps. That as -- answers the justices' question. There is processing. There is a process before canning. You could take the great Frenchman, who in the Napoleonic Wars, discovered canning and see what he claimed for it. He just claimed by hermetically seal in the can, you could preserve food. And most of the dictionaries for 50 are -- are more years carried that definition. They broadened it a little bit, put in (Inaudible), cleaning it, preparing it. Now, if you look at our books there, you'll see these many, many things. These oysters come in to this canning room filthy and dirty, full of dirt and grit. If you'd eat it, it could kill you.Some of them are bad and some of them are good. They're inspected, washed, cleaned, salt is added, weighed, put in cans and run down the line and canned and after canning, actually sealing, they are cooked again, plus sterilized so that they'll keep it. Now, there isn't a single case above the level of this new channel case at all. In any wise at all, it's helpful to the Court in this case. So therefore, even though the Court says they're going to give a whole lot of -- of thought to the administrative ruling, it's got to go back on the English language. What did the Congress mean? They're intelligent people, I think. I think they've done a great work for this country, since they were first organized by the Constitution of the United States. And I think it will continue that great work. I'm unafraid of them because they are answer to the people and I think the people ordinarily rewrite it. They knew that they were saying, “They went ahead and started where you began to grow oysters.” And they came to the wharf where you unloaded them. And then, they said processing other than canning. Now, they want you. I haven't got time enough in my argument here today to go into all of it. The respondent, the Labor Department, want you to ignore that comma but use it and destroy the meaning of processing and say that processing is not exempt for why is it in anywise affected by canning. Now, they talk about time. Hiroshima was destroyed in about a half of a second. That might be the failure to work. You can touch a button a day and it will ring a bell in London. So, in a little bit, if they'll little both talk about two or three or four hours destroying the meaning of the word, destroying the right of labor of the people to make the inference form to a condition that the men who were legislating knew nothing about because they, Mr. Chief Justice, are so generous. Mr. Justice Douglas is a great traveler but nowhere in world did I think -- do I think that he found except in the south that they were canning oysters and shrimp to eat it.
Earl Warren: We'll recess now.